Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 11, 2017

                                       No. 04-17-00185-CR

                                   Kevin Mikel BRASHEARS,
                                           Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR7982B
                         Honorable Lorina I. Rummel, Judge Presiding


                           CORRECTED ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

         If the appellant desires to request the appellate record, he must file the motion requesting
the record within ten days from the date of this order. If the appellant desires to file a pro se
brief, he must do so within thirty days from the date of this order. See Bruns, 924 S.W.2d at 177
n.1. If the appellant files a pro se brief, the State may file a responsive brief no later than thirty
days after the date the appellant’s pro se brief is filed in this court. It is further ORDERED that
the motion to withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending further
order of the court.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2017.


                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk